Allow me to congratulate the President on his assumption of this high office. There are few men in this hall who have been associated with the United Nations as long as he has. If the fortieth session of the United Nations General Assembly is to provide meaningful new directions for the future, it will require vision and leadership. It could not have found a better man than him to guide it.
Please allow me also to pause a moment and place on record our deep appreciation for the work done by his predecessor, Ambassador Paul Lusaka. He brought great honor to his country and to the continent of Africa with his fine stewardship of the General Assembly through the thirty-ninth session. Not least among the achievements of the thirty-ninth session was the great outpouring of concern, both in words and deeds, for the crisis that afflicted many African nations. This was due in no small part to Ambassador Lusaka's efforts. We thank him.
In recent years, the United Nations has also benefited from the wise guidance provided by the Secretary-General, His Excellency Javier Perez de Cuellar. In a series of remarkably candid and insightful annual reports, from 1982 to 1985, he has openly discussed and analyzed the strengths and weaknesses of this Organization. Those who wish to understand where the United Nations stands today need go no further than these four annual reports to grasp the crisis and the challenges facing the United Nations today.
The prestige of the united Nations is at an all-time low. The debates of the Security Council and the General AssetrJaly, which once gripped world attention, are now generally given scant consideration. The Charter states that the United Nations was created "to save succeeding generations from the scourge of war". Yet in the last 40 years there have been about 150 armed conflicts, big and small, which have killed 16 million people, and perhaps as many as 20 million. In 1983 alone, there were 40 separate armed conflicts, major and minor, involving 75 countries, or half the membership of the United Nations. The majority of the victims of these conflicts have come from the developing countries.
The United Nations has not been indifferent to these conflicts. Each year we have here taken principled stands on such key instances of foreign aggression and occupation as on the rights of the Palestinian people, and the Namibian people, and the occupation by Soviet and Vietnamese armies of Afghanistan and Cambodia. In spite of our clear statements, the conflicts persist, resulting in critics of the United Nations suggesting that this Organization may have failed.
Recent developments in South Africa have given us a ray of hope. The United Nations critics claimed in the past that persistent condemnation of apartheid in this Hall would make no difference. The events of the last few weeks, where both the South African people and the international community have ferociously broken down some of the pillars of the apartheid regime, demonstrate that the persistence of this Organization can pay off.
Unfortunately, in South-East Asia Viet Nam continues to denounce and reject United Nations resolutions on Cambodia, thereby undermining the credibility and legitimacy of this entire Organization. Only recently, the Non-Aligned Ministerial Meeting in Luanda reaffirmed that Movement's commitment to the decisions of the United Nations and the principles of the United Nations Charter. If, as it is often claimed by Viet Nam, Viet Nam sincerely desires to live in peace with its neighbors, it should conform to the spirit and principles of the Movement by immediately implementing the United Nations resolutions on Cambodia.
I do not belong to the ranks of pessimists who claim that the days of the United Nations are numbered. I do believe, however, that the United Nations today is in some peril. There is a clear danger that this Organization may become irrelevant to issues of peace and security, the primary issues for which it was founded. To prevent that from happening, let each Member of the United Nations ask itself this question: Who gains if the United Nations fails?
To use a contemporary analogy, we could liken the super-Powers to supertankers and the majority of nations of the world to little boats and some of them even to little rafts that are barely afloat.

In looking at contemporary issues of war and peace, the United Nations has often fallen into the trap of looking at the world' from the perspective of the super-tanker. Several disarmament resolutions proclaim that the central issue of the day is the danger of a collision between these two super-tankers. This, in my opinion, is not so.
While it is true that all of us may perish if there is a collision between these two super-tankers, such a collision is not going to occur because both of them have too much to lose from a direct collision. That is why Soviet or American soldiers have died fighting each other in the last 40 years.
Each super-tanker, however, has tried to recruit small boats to ram into each other, or to churn up the waters around them in the name of revolution and liberation.
Coming from a small nation like Singapore it has always been a source of amazement to us that there are so many small nations which are willing to be seduced into this task of generating turbulence. When such turbulence occurs, the super-tankers are not threatened. It is oily the other small boats that face the danger of capsizing.
It is therefore a myth - perpetuated especially by one super-tanker - that revolution and turbulence are good for the third world. The small States of the third world would do well to remember that a more stable international political order would increase our chances for survival. A stable order would increase trade, investment and financial flows to the third world, enhancing our prospects for economic development.
My remarks today are therefore not addressed to the super-tankers but to the over one hundred nations that are small boats and rafts. Let us pool our interests and work for a stronger, more credible and more effective United Nations because it is the only - I repeat only - international institution dedicated to such a stable international political order.

In historical terms, file, Charter of the United Nations is a remarkably revolutionary document.
Man's recorded history has witnessed the rise and fall of many societies and nations. The law of the jungle prevailed. Those that became mighty claimed the right to occupy neighboring territories, enslaving or massacring populations as their armies marched across different lands.
In June 1945, a brave little document emerged which declared that all this had to stop. This document was the Charter of the United Nations.
The critics of the United Nations who wish to see this Organization swept from the face of this earth should pause to consider the alternative. If the United Nations has not succeeded in erasing the habit of 5,000 years of recorded history, it should be remembered that the "forty years of the United Nations existence is a mere wink in time.
Going against the natural unfolding of history, the Charter of the United Nations states in Article 2 that the United Nations "is based on the principle of the sovereign equality of all its Members".
The Charter's concepts of national sovereignty and territorial integrity means that while nations have the right to become strong and mighty if they with to do so, they have no right to expand beyond their borders. It is therefore not surprising that all the fragile new States that have emerged in the last 40 years have quickly reaffirmed their commitment to the United Nations. They have done so not only because it is a noble idea but because it was the closest they could come to obtaining a guarantee for their survival.
Will this revolutionary concept of equal nation States survive into the 21st century? It may. But to do so, all nation States need to invest in a strong and stable international political order. A credible, effectively functioning United Nations which strongly reinforces the principles of territorial integrity and
 sovereign equality, will make it easier for even the smallest States of the world to retain their independence.
The small nations of this world which try to cheat on the rules of the Charter are really sowing the seeds of their own destruction.
Technological advances are making the united Nations more relevant each day. The world is shrinking at a pace unprecedented in the history of man. Nations that were once separated by mountains and oceans can now look squarely into each other's eyes. Tremendous developments in telecommunications and computer technology have made this possible.
In July this year, almost one and a half billion people or one quarter of this globe's population simultaneously watched a live concert held to raise aid for Africa. On this shrinking globe, where there are massive movements of peoples and goods every day, a political disturbance in Asia could lead to bombs being placed on aircraft in Canada; a new and frightening disease afflicting North America could be carried to the opposite side of the globe within twenty-four hours.
We fear that the international institutions of today are unable to cope with the new networks and patterns of interdependence that are evolving each day.
It is no longer accurate to say that we belong to the same planet. The old cliche that the world is a global village is more true today than ever before. Throughout history village communities have tended to be stable and enduring. People do care about their own neighbourhoods. They adopt careful and responsible positions on issues directly affecting them.
In this shrinking global village it is inevitable that nations will eventually view global issues more responsibly when they see the direct implications for themselves. That day will come.

We could help to expedite it by transforming this Assembly and perhaps the Security Council into a village council. This is not a frivolous or purely rhetorical suggestion.
In village meetings it is sometimes useful to let off steam. The United Nations has performed this function admirably. Countless small wars have been avoided because some wise leaders have transported their anger and the anger of their populations to the hall of this General Assembly, allowing it to explode in this hall, and thus bringing a catharsis to their populations and reducing the impulse towards war. No other global institution can perform this thankless task.
Too much anger and rhetoric, however, can poison the atmosphere. This too has happened in the United Nations. This institution is being overcome by the fumes of its own rhetoric. We are not the first to make this observation. In June this year, several former Presidents of the United Nations General Assembly met under the able chairmanship of Ambassador Paul Lusaka in New York to discuss the state of the United Nations. I commend their report to you.
Their prescriptions were many. The United Nations Secretariat needs tight management. In the debates, consensus building should be promoted. The number and the length of United Nations resolutions should be reduced. Every effort should be made to eliminate agenda items which are no longer relevant. Meetings should start on time.
If all these recommendations were adopted, the world would pay greater heed to the deliberations of this body and the important resolutions adopted each year.
If we, the smaller nation Members of the United Nations, can continue to steer a wise and careful course between the two super-Powers, if we can continue to reaffirm our commitment, both in word and deed, to the United Nations Charter, and if we can gradually cleanse the deliberations of this body of empty rhetoric and
 posturing, then I am confident that when we reach port in the 21st century, the United Nations will continue to be relevant.
Singapore, as one of the smallest member States of the United Nations, is solemnly dedicated to the task of moving the United Nations into the 21st century, and we begin by repledging our commitment, both in word and in deed, to the purposes and principles of the united Nations Charter.













